UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8120



GEORGE ALLEN PORTER,

                                            Petitioner - Appellant,

          versus

EDWARD W. MURRAY,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-94-433-AM)


Submitted:   May 14, 1996                   Decided:   June 13, 1996


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curam opinion.


George Allen Porter, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Allen Porter appeals from a district court decision,

issued after remand, granting summary judgment in favor of Re-

spondent. We have reviewed the district court opinion and find no

reversible error. Therefore, we affirm substantially on the rea-

soning of the district court. Porter v. Murray, No. CA-94-433-AM
(E.D. Va. Nov. 28, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                        AFFIRMED




                                2